DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities: 
Claims 11 and 12 currently depend from claim 1; however, it appears these two claims should depend from claim 9; otherwise, current claims 11 and 12 are duplicates of claims 5 and 8, respectively.
For the purpose of examination, the examiner interprets claims 11 and 12 as depending from claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10 and 11-12(both as interpreted) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edmond et al. (US 2017/0294417 A1; hereinafter, “Edmond”).
Regarding claims 1-5 and 8:
	re claim 1, Edmond discloses a single light emitting diode (LED) structure comprising:
a single epitaxial structure 60 (Figs. 1, 8D and [0194]) separated into a plurality of separate light emitting zones 10 (Fig. 4A and [0194]) , the epitaxial structure comprising an n-type layer 21 [0194], a p-type layer 22 [0194], and an active layer 25 [0194] configured to emit an emitting light having a particular wavelength (e.g., R, G, B, W, see substrate 15 in Fig. 14A), each light emitting zone comprising a portion of the epitaxial structure 60 (see Fig. 1) geometrically configured with an effective emission area (e.g., an emission area would be each zone 10 separated by “76” in Fig. 8D);
a plurality of insulation layers 70/76 [0201, 0219] on the epitaxial structure configured to electrically separate the light emitting zones 10;
a wavelength conversion member 85 (Fig. 8D and [0217]) on the effective emission area of each light emitting zone configured to convert an emitting wavelength of the emitting light to a desired color [0239]; and
a metal layer 61 (Fig. 1 and [0199]) on the epitaxial structure 60 configured as a common cathode in electrical communication with the light emitting zones 10;
re claim 2, the single light emitting diode (LED) structure of claim 1 further comprising a plurality of electrodes 62 (Fig. 8D and [0199]) opposite in polarity to the common cathode 61 in electrical communication with the p-type layer 22 [0197] for each light emitting zone (i.e., during device operation, current flows through the PN junction such that electrodes 61/62 are in electrical communication);
re claim 3, the single light emitting diode (LED) structure of claim 1 further comprising a plurality of P-connecting layers 62 in electrical communication with the common cathode 61 and with the p-type layer 22 for each light emitting zone (i.e., during device operation, current flows through the PN junction such that electrodes 61/62 are in electrical communication);
re claim 4, the single light emitting diode (LED) structure of claim 1 wherein the effective emission area for each zone 10 (Fig. 4A) is spaced from an adjacent effective emission area 10 by a distance (d1, e.g., distance equal to width of “70”) selected to reduce a cross talk effect between the light emitting zones (i.e., any width of “70” is considered to be selected to reduce cross talk);
re claim 5, the single light emitting diode (LED) structure of claim 1 wherein the light emitting zones include a first zone configured to emit a green light (e.g., “G” in Fig. 14A), a second zone configured to emit a blue light (e.g., “B” in Fig. 14A) and a third zone configured to emit a red light (e.g., “R” in Fig. 14A); and 
re claim 8, the single light emitting diode (LED) structure of claim 1 wherein the single epitaxial structure comprises a semiconductor chip (e.g., see [0007, 0008, and 0088]).
Therefore, Edmond anticipates claims 1-5 and 8.




Regarding claims 9-12:
re claim 9, Edmond discloses single light emitting diode (LED) structure comprising:
a single epitaxial structure 60 (Figs. 1, 8D and [0194]) separated into a plurality of separate light emitting zones 10 (Fig. 4A), the epitaxial structure comprising an n-type layer 21 [0194], a p-type layer 22 [0194], and an active layer 25 [0194]  configured to emit an emitting light having a particular wavelength,
a plurality of controllable, electrically separated light emitting zones 10 comprising separated portions of the epitaxial structure (Figs. 4A and 8D), with an effective emission area for each light emission zone 10 spaced from an adjacent effective emission area by a distance (d1, e.g., distance equal to width of “70” in Figs. 4A and 8D) selected to reduce a cross talk effect between the light emitting zones (i.e., any width of “70” is considered to be selected to reduce cross talk);
a wavelength conversion member 85 (Fig. 8D and [0217]) on the effective emission area of each light emitting zone 10 configured to convert an emitting wavelength of the emitting light to a desired color [0239];
a metal layer 61 (Fig. 1 and [0199]) on the epitaxial structure 60 configured as a common cathode in electrical communication with each light emitting zone 10; and
a plurality of electrodes 62 (Fig. 8D and [0199]) opposite in polarity to the common cathode 61 in electrical communication with the n-type layer or the p-type layer 22 [0197] for each light emitting zone 10;
re claim 10, the single light emitting diode (LED) structure of claim 9 wherein the light emitting zones 10 are electrically separated by an insulation material 70/76 [0201, 0219];
re claim 11, the single light emitting diode (LED) structure of claim 11 wherein the light emitting zones include a first zone configured to emit a green light (e.g., “G” in Fig. 14A), a second zone configured to emit a blue light (e.g., “B” in Fig. 14A) and a third zone configured to emit a red light (e.g., “R” in Fig. 14A); and 
re claim 12, the single light emitting diode (LED) structure of claim 1 wherein the single epitaxial structure comprises a semiconductor chip (e.g., see [0007, 0008, and 0088]).
Therefore, Edmond anticipates claims 9-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmond.
Regarding claim 6:
	Edmond does not specifically disclose at least one color filter layer formed on at least one light emitting zone; however, Edmond discloses it was very well known and common in the art to incorporate color filters in LED displays (e.g., see [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate at least one color filter into Edmond because Edmond disclose color filters are commonly used in the art, and a color filter would allow some of the emission areas to produce a desired color.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose LED structures in a wafer level array or having crosstalk prevention that have some similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892